Citation Nr: 9907924	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-22 085	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a partial removal of the omentum and an 
appendectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  In an April 1997 rating action, the RO increased the 
rating for postoperative residuals of a partial removal of 
the omentum and an appendectomy from noncompensable to 10 
percent disabling.  The veteran appealed for a higher rating.  
In his June 1997 substantive appeal (Form 9) to the Board of 
Veterans' Appeals (Board), the veteran requested a hearing 
before a Member of the Board in Washington, D.C.  In a 
correspondence dated in June 1998, the veteran canceled the 
hearing which was set for a date in August 1998.


FINDING OF FACT

The veteran's postoperative residuals of a partial removal of 
the omentum and an appendectomy are manifested by complaints 
of occasional abdominal bloating with no nausea, vomiting, or 
pain; there was mildly slowed motility on upper 
gastrointestinal series.


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative residuals 
of a partial removal of the omentum and an appendectomy is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.114, Diagnostic Code 7301 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that his postoperative 
residuals of a partial removal of the omentum and an 
appendectomy are more disabling than currently evaluated and 
warrant a higher rating.

The service medical records reveal that the veteran was 
hospitalized in service for what was believed to be acute 
appendicitis.  It was indicated that an appendectomy was to 
be performed.  However, the operative report reveals that at 
surgery the appendix was found to be normal, but it was 
nevertheless removed.  A Meckels diverticulum was found 15 
inches away, but it was not inflamed, and so it was not 
removed.  In the left upper quadrant, near the hepatic 
flexure, an inflammatory mass was found in the omentum.  On 
cutting, the mass appeared to an infarct.  It is indicated 
that this inflammatory mass was removed.  Laboratory studies 
of a specimen of the omentum showed a hemorrahagic infarct.

In a March 1997 VA gastrointestinal examination, the veteran 
stated that he experiences occasional bloating.  On 
examination, there was a well healed right lower quadrant 
scar.  Bowel sounds were present.  The abdomen was soft, 
nontender, and nondistended.  A gastrointestinal series 
revealed some mildly slowed motility but no other problems.  
The examiner's impression was that there was no abdominal 
discomfort other than occasional bloating.  There was no food 
intolerance and no nausea, vomiting or pain.  There was no 
anorexia or malaise.  There was no weight loss or generalized 
weakness.  He concluded that there did not appear to be a 
problem at this point and that the veteran was doing quite 
well without any further intervention.        

In a May 1997 VA outpatient treatment record, the veteran 
complained of stomach pain and bloating.  On examination, his 
abdomen was soft and bowel sounds were present.  There was 
tenderness over the right upper quadrant and epigastrium.  
The assessment included a question of reflux symptoms and a 
history of colon resection for diverticulum.

In a written argument dated in January 1999, the veteran's 
representative stated that the veteran's functional loss due 
to his disability was not addressed pursuant to the U.S. 
Court of Veterans Appeals (Court) holding in DeLuca v. Brown, 
9 Vet. App. 202 (1995). 

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete,  or 
inaccurate report, and enables the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. 
at 594. 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. §  5107(a).  A claim for an 
increased evaluation is well-grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran has asserted that his 
postoperative residuals of a partial removal of the omentum 
and an appendectomy are worse than currently evaluated, and 
he has thus stated a well-grounded claim.

Under the applicable criteria, where adhesions of the 
peritoneum are manifested by moderate symptomatology such as 
pulling pain on attempting work, or aggravation by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention, a 10 percent evaluation will be assigned. Where 
the symptomatology is moderately severe with a partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain (than 
necessary for a 50 percent rating, which requires severe 
disability with definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer or an operation with 
drainage), a 30 percent evaluation will be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7301.

Furthermore, the veteran's residual scar from the removal of 
a section of the omentum and an appendectomy may be rated 
under Diagnostic Codes 7803, 7804 and 7805.  A compensable 
evaluation for scars (other than burn scars or disfiguring 
scars of the head, face, or neck) requires that they be 
poorly nourished with repeated ulceration; that they be 
tender and painful on objective demonstration; or that they 
produce limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's postoperative residuals of a partial removal of the 
omentum and an appendectomy is not warranted, because the 
record does not show moderately severe symptomatology.  
Recent VA examination findings revealed that there was no 
abdominal discomfort other than occasional bloating.  There 
was no nausea, vomiting, or pain.  Although a 
gastrointestinal series revealed mildly slowed motility, no 
other problems were present.  The VA examiner commented that 
there did not appear to be a problem at this point and that 
the veteran was doing quite well without any further 
intervention.  The veteran's contentions have been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating for postoperative residuals 
of a partial removal of the omentum and an appendectomy.   

The Board also finds that the veteran's postoperative 
residual scar is not entitled to a compensable evaluation.  
Findings from the VA examination revealed a well-healed scar, 
without any indication of tenderness or pain.

Lastly, the Board notes the representative's contention that 
DeLuca criteria were not addressed in this case.  DeLuca 
criteria is applicable only in rating musculoskeletal 
disabilities that include limitation of motion as part of the 
rating criteria.  Here, the veteran's disability is rated 
under the digestive system and thus, the musculoskeletal 
system and DeLuca criteria are not applicable.   


 ORDER

An increased rating for postoperative residuals of a partial 
removal of the omentum and an appendectomy is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.



- 7 -


